        Case 1:17-cv-00174-CRK Document 130                Filed 01/04/21     Page 1 of 2




                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE

                                 )
UNITED STATES,                   )
                                 )
   Plaintiff,                    )
                                 )
   v.                            )                Consol. Court No. 17-00174
                                 )
MAVERICK MARKETING, LLC, ET AL., )
                                 )
   Defendants.                   )
                                 )

                                         STATUS REPORT

        Pursuant to the Court’s Order dated December 17, 2020, plaintiff, the United States,

respectfully submits this Status Report on behalf of the parties.

        On January 4, 2020, the undersigned requested the consent of all parties to this status

report. T. Randolph Ferguson, counsel for AAIC; and Gary Wilson, counsel for State Farm;

Mark Loyd, counsel for defendant Good Times USA, Inc.; Jerry Wiskin, counsel for Hanover

Ins. Co., Barry Boren on behalf of Maverick and Kebuth, and Rhonda Anderson, counsel for

Gateway and third-party defendants, concur with this status report. Mr. Boren alternatively

suggested extending the stay until February 1, 2021. The undersigned as well as Messrs.

Ferguson and Wiskin do not object to this alternative. Remaining counsel had not yet responded

to this suggestion as of the time of filing.

        Since our last report of December 16, 2020, at which we reported that the United States

has obtained settlement approval from the deciding official, the parties have worked diligently to

finalize the settlement of this matter. Specifically, on January 4, 2021, the United States sent

signed copies of the settlement agreements to counsel for Maverick, Gateway, Good Times, and
        Case 1:17-cv-00174-CRK Document 130                  Filed 01/04/21     Page 2 of 2




Kebuth. Those agreements are in the process of being signed. Similarly, Good Times has

circulated draft settlement agreements with the third-party plaintiffs in this case (the sureties).

The Government and the sureties are finalizing the terms of their agreements as well. Despite

the parties’ efforts, January 8, 2020, likely will not allow sufficient time to complete the process

of executing agreements and filing the documents envisioned by the agreements, and thus, a

further extension of the stay through the holidays until January 15, 2021, is warranted.

       Accordingly, we respectfully request that the Court extend the current stay until

January 15, 2021. The parties intend to file a status report apprising the Court of the status of

finalizing settlement on January 13, 2021, if settlement has not been reached.

                                               Respectfully Submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               JEANNE E. DAVIDSON
                                               Director

                                               /s/ CLAUDIA BURKE
                                               Assistant Director

                                               /s/ STEPHEN C. TOSINI
                                               Senior Trial Counsel
                                               Department of Justice
                                               Civil Division
                                               Commercial Litigation Branch
                                               PO Box 480, Ben Franklin Station
                                               Washington, DC 20044
                                               Tel: (202) 616-5196
                                               email: stephen.tosini@usdoj.gov

January 4, 2021                                Attorneys for Plaintiff




                                                  2
